Title: From Thomas Jefferson to James Madison, 8 January 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     Th:J. to mr Madison 
                     
                     Jan. 8. 08.
                  
                  The inclosed act of Michigan, tho’ dated Jan. 30. 07. did not get here till the last Congress had risen. it seems merely occasional, & the occasion passed over. I think therefore it is not worth communicating singly to Congress. perhaps they will send their collection to be communicated, which will embrace this. in the mean time this may be filed in your office. 
               